NO. 07-10-00301-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  NOVEMBER 9, 2010


                           RODERICK GLENN WILLIAMS
                   A/K/A RODERICK GLEN WILLIAMS, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY;

             NO. 1159483D; HONORABLE DAVID SCOTT WISCH, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 ABATE AND REMAND

        Following an open plea of guilty, appellant Roderick Glenn Williams was

convicted by the trial court of possession with intent to deliver a controlled substance of

four grams or more but less than 200 grams, namely cocaine.              Punishment was

assessed at thirty years confinement in prison. A notice of appeal was filed July 8,

2010.


        The clerk’s record was filed in this court on August 3, 2010, and the reporter’s

record was filed on September 8. The deadline for filing appellant’s brief was October
8, but it was not filed. By letter of October 18, we notified appellant’s retained counsel

of the defect and explained that failure to file the brief by October 28 would result in the

appeal being abated and the cause remanded to the trial court for further proceedings.

See Tex. R. App. P. 38.8(b)(2) & (3). Nevertheless, appellant did not file his brief. We,

therefore, abate the appeal and remand the case to the trial court for further

proceedings.


       On remand, the trial court is directed to immediately notice and conduct a

hearing to determine:


       1. whether appellant still wishes to pursue his appeal;

       2. whether appellant is indigent; or, if not indigent, whether retained counsel has
       abandoned the appeal;

       3. if appellant is indigent, whether appellant is entitled to appointment of counsel.

We further direct the trial court to issue findings of fact and conclusions of law

addressing the subjects numerically itemized above.

       If the trial court finds appellant is indigent and wishes to pursue his appeal, it

shall appoint counsel to assist appellant in the prosecution of the appeal. The name,

address, telephone number, telefax number, and state bar number of the counsel

appointed to represent appellant on appeal must also be included in the trial court’s

findings of fact and conclusions of law. If the trial court appoints counsel under this

paragraph, appellant’s brief shall be filed in this court thirty days from the date of

counsel’s appointment.




                                             2
       Furthermore, the trial court shall cause to be developed 1) a supplemental clerk’s

record containing the findings of fact and conclusions of law and all orders of the trial

court issued as a result of its hearing on this matter and 2) a reporter’s record

transcribing the evidence and argument presented at the hearing on this matter.

Additionally, the trial court shall cause the supplemental record to be filed with the clerk

of this court on or before December 10, 2010. If additional time is required to perform

these tasks, the trial court may so request by December 10, 2010.


       It is so ordered.



                                                        Per Curiam



Do not publish.




                                             3